Allowable Subject Matter
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hahn (see PTO892) teaches a method for capturing and applying a legal signature to documents over a network; Herz (see PTO892) teaches a method for validating an aspect of media data processing utilizing a signature; Crumly (see PTO892) teaches a handwriting capture technique; Richter (see PTO892) teaches signature methods for scientific data information systems; Bardman (see PTO892) teaches a method for building an electronic form; Bell (see PTO892) teaches a computerized verification form processing method; Lind (see PTO892) teaches a method for enabling an electronic signature approval process; Clark (see PTO892) teaches a method for authenticating informed consent; Morganstein (see PTO892) teaches an advanced voting system; Hicks (see PTO892) teaches method for providing a real-time, online biometric signature.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHID K KHAN/Examiner, Art Unit 2178